
	
		I
		111th CONGRESS
		1st Session
		H. R. 3848
		IN THE HOUSE OF REPRESENTATIVES
		
			October 20, 2009
			Mr. Conyers
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend the Inspector General Act of 1978 to provide
		  authority for Inspectors General to subpoena former agency employees, agency
		  contractors, and employees of contractors for testimony, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Inspector General Authority
			 Improvement Act of 2009.
		2.Subpoena authority for
			 Inspectors General to require testimony of certain personsSection 6 of the Inspector General Act of
			 1978 (5 U.S.C. App.) is amended—
			(1)in subsection
			 (a)—
				(A)at the end of
			 paragraph (8), by striking and;
				(B)at the end of
			 paragraph (9), by striking the period and inserting ;
			 and;
				(C)by adding at the
			 end the following new paragraph:
					
						(10)to require by
				subpoena the testimony of certain persons, as provided in subsection
				(g).
						;
				and
				(2)by adding at the
			 end the following new subsection:
				
					(g)(1)Subject to paragraph
				(2), each Inspector General of an establishment, in carrying out the provisions
				of this Act, is authorized to issue a subpoena to require any individual who
				is—
							(A)a former employee of the
				establishment;
							(B)a former employee of a contractor (or
				subcontractor at any tier under the contractor) of the establishment; or
							(C)a former contractor (or subcontractor
				at any tier under the contractor) of the establishment;
							to
				provide testimony by deposition that relates to matters occurring in connection
				with that individual’s employment with the establishment or status as a
				contractor or employee of a contractor (or subcontractor) of the
				establishment.(2)(A)A subpoena issued under
				paragraph (1) shall provide reasonable notice to the individual whose testimony
				is sought and shall state the name of that individual and the place of taking
				the testimony.
							(B)The testimony sought through a
				subpoena issued under paragraph (1) shall be taken under oath. The Inspector
				General shall prepare, or cause to be prepared, a transcript of the testimony
				taken.
							(C)An individual whose testimony is
				taken pursuant to a subpoena issued under paragraph (1) is entitled to the same
				fees and mileage paid for those services in the courts of the United States.
							(3)(A)At least 7 days before
				issuing a subpoena under this subsection, an Inspector General shall notify the
				Attorney General of the subpoena and the nature of the testimony sought.
							(B)The Inspector General may not issue
				the subpoena if the Attorney General informs the Inspector General, within 7
				days after receipt of the notification under subparagraph (A), that the
				Attorney General objects to the issuance of the subpoena on one or more of the
				grounds listed in clauses (i) through (iv) of subparagraph (C).
							(C)If the Attorney General objects to
				the issuance of the subpoena and informs the Inspector General as described in
				subparagraph (B), the Attorney General shall, within 30 days after receipt of
				the notification under subparagraph (A), find in writing that the taking of the
				testimony—
								(i)is likely to endanger the national
				security of the United States;
								(ii)is likely to interfere with any Federal or
				State criminal investigation or prosecution;
								(iii)is likely to interfere with any
				civil litigation to which the United States or any of its agencies is or is
				likely to be a party; or
								(iv)otherwise is not authorized by this
				Act.
								(4)(A)Except as provided in subparagraph (B), any
				subpoena issued under this subsection may be enforceable in the district where
				the individual whose testimony is sought by subpoena resides, or, upon consent
				of the individual and the Inspector General, in the District of Columbia or in
				the district of the individual’s place of employment when working for the
				establishment, contractor, or subcontractor.
							(B)A
				proceeding to enforce a subpoena may be brought in the United States District
				Court for the District of Columbia if the individual whose testimony is sought
				by the subpoena resides within 25 miles of the District of Columbia and if the
				complaint seeking enforcement alleges that a significant portion of the matters
				that are expected to be the subject of the investigation occurred in the
				District of Columbia.
							(C)The Attorney General shall represent
				an Office of Inspector General in the enforcement of a subpoena under this
				subsection.
							.
			
